DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-7 and 22 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Krieg et al. (US 6,450,506).
With regard to claim 1, Krieg discloses a hygienic fitting assembly (as seen in Figs. 1-3 which Examiner notes is considered a hygienic fitting as it is a fitting assembly that is considered hygienic as it can be used in hygienic applications. Additionally see column 1 line 55 to column 2 line 18 which describe a gap free aseptic seal in the disclosed fitting, which is a type of hygienic joint/fitting), comprising: a first fitting member (1) defining an exterior opening (i.e. the bottom most opening which as seen in Fig. 2 is exterior to other parts of the assembly), an interior opening (i.e. the upper most opening which as seen in Fig. 2 in inside with respect to other parts of the assembly), and a passage (i.e. the main passage extending between the openings as seen in Fig. 2) extending therebetween (as seen in Fig. 2), the passage having a first portion at the exterior opening (as seen in Fig. 2 the bottom portion of the passage) and a second portion at the interior opening (as seen in Fig. 2 the top portion of the passage including the conical surface); a second fitting member (2) receivable into the first portion of the passage (as seen in Fig. 2) and defining a duct (i.e. the central opening therein) configured for alignment with the second portion of the passage (as seen in Fig. 2), the first and second fitting members configured for removable mechanical attachment with one another along an interface region within the passage (as seen in Fig. 2 they are configured for such as they can be used with elements 4 for such a purpose/use); and a seal (3) formed from a compression controlled and self-lubricating material (see at least claim 7 disclosing PTFE a known compression controlled and self-lubricating material, and the same as disclosed by applicant as the disclosed Teflon® materials are all PTFE based) and configured to receive an annular feature of one of the first or second fitting members and define sanitary fitting connection therebetween (Examiner notes that this is a functional limitation/capability of the seal and as the seal can receive a variety of annular features (e.g. the shown annular features of grooves/projections shown in Fig. 3 which are considered received by the seal) it is considered configured for such), the sanitary fitting connection operable to prevent fluid escape toward the interface region during flow of a product from the duct and into the second portion of the passage (as seen in Fig. 2).

With regard to claim 2, Krieg discloses that the seal before and after attachment of the first and second fitting members comprises a peripheral edge (e.g. the edge measured “S” in Fig. 3, the entire peripheral edge shown in the cross-section of Figs. 2-3, the right hand side edge of the cross-section shown, the left hand side edge of the cross-section shown, etc.. Each being present both before and after installation as would be seen in Figs. 2-3 as even if deformed the peripheral edges must still there prior to installation) positionable between the first and second fitting members (as seen in Fig. 2) and defining an annular boundary (i.e. the annular boundary of the seal as seen in Figs. 1-3) between the duct and the second portion of the passage (as such a boundary is located between such as seen in Fig. 2).

With regard to claim 3, Krieg discloses that the annular boundary defines a seal between the product and the interface region of the first and second fitting members (Examiner notes that this is considered an intended use/functional capability as the product and the interface region have only ben recited in such an intended use/functional in claim 1 on which this claim relies. Accordingly as the device of Krieg is capable of such it anticipates the limitation. Additionally see Fig. 2 as the annular boundary (of the seal) forms a seal between where the product could be (e.g. in the duct) and the region where the fitting members interface with one another).

With regard to claim 4, Krieg discloses that the first and second fitting members are removably attachable via a threaded connection (i.e. via threaded bolts 4).

With regard to claim 5, Krieg discloses that the first fitting member is defined by one or more features of a tank (e.g. it has a product chamber 5, it has an opening, etc. all of which can be features of a tank), at least one of the feature of the tank defining the passage (as interpreted in light of the 112(b) rejection above as one of the features is an opening which can be considered to define the passage), and the second fitting member is defined by one or more features of a tube (e.g. it is annular, has an two openings, etc.), at least one of the features of the tube defining the duct (as interpreted in light of the 112(b) rejection above as one of the features is an opening which can be considered to define the duct).

With regard to claim 6, Krieg discloses that the peripheral edge is a first peripheral edge (i.e. as detailed in the rejection of claim 2 above there are multiple interpretations of the first peripheral edge, many of which leave it open that there can be additional edges), and the seal comprises a second peripheral edge (e.g. the other of the left or right hand side edge shown in the cross-section of Figs. 2-3) that extends annularly about the duct (as seen in Fig. 2), the annular feature is defined by a terminal end of the second fitting (i.e. as seen in Fig. 2 the annular feature is part of a terminal end of the second fitting, e.g. the top end seen in Fig. 2), and the seal is configured to seat the terminal end between the first and second peripheral edges (as seen in Figs. 2-3).

With regard to claim 7, Krieg discloses that the first peripheral edge is defined, in part, by a flat surface (as labeled in Examiner annotated Fig. 3 below, when installed the surface is flattened by the flat surface of the first fitting member) that extends annularly about the duct (as would be seen in Fig. 2), and wherein the flat surface is mountable on the first fitting member  (as seen in Figs. 2-3) when the second fitting member is received by the seal and removably mechanically attached with the first fitting member (as seen in the installed state as seen in Figs. 2-3).

With regard to claim 22, the Krieg discloses that the seal resists deformation during and after coupling of the first fitting member to the second fitting member (i.e. as it is made of a solid material it necessarily resist deformation to at least some degree and such resistance clearly happens both during and after).



    PNG
    media_image1.png
    507
    664
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-19 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns (US 3,406,409) in view of Coonce et al. (US 6,039,319).
With regard to claim 1, Burns discloses a hygienic fitting assembly (as seen in Figs. 1-2 which Examiner notes is considered a hygienic fitting as it is a fitting assembly that is considered hygienic as it can be used in hygienic applications. Additionally it is disclosed as used in a sanitary application (see the abstract, etc.) which Applicant appears to use synonymously with hygienic (else Examiner notes that there would be 112(a) issues as the elected embodiment in the specification is disclosed as a sanitary fitting and not a hygienic fitting), comprising: a first fitting member (19) defining an exterior opening (i.e. the left most opening which as seen in Fig. 2 is exterior to other parts), an interior opening (i.e. the right most opening which as seen in Fig. 2 in inside with respect to other parts), and a passage (i.e. the main passage extending between the openings as seen in Fig. 2) extending therebetween (as seen in Fig. 2), the passage having a first portion at the exterior opening (as seen in Fig. 2 the right hand side of the passage) and a second portion at the interior opening (as seen in Fig. 2 the left hand side of the passage); a second fitting member (13) receivable into the first portion of the passage (as seen in Fig. 2) and defining a duct (21) configured for alignment with the second portion of the passage (as seen in Fig. 2), the first and second fitting members configured for removable mechanical attachment with one another along an interface region within the passage (as seen in Fig. 2 at least by the threads); and a seal configured to receive an annular feature of one of the first or second fitting members (e.g. element 23) and define sanitary fitting connection therebetween (as seen in Fig. 2), the sanitary fitting connection operable to prevent fluid escape toward the interface region during flow of a product from the duct and into the second portion of the passage (as seen in Fig. 2 due to the seal being therebetween it is capable of this intended use).
Burns is silent as to the exact material the seal is formed from and thus fails to specifically disclose that the seal is formed from a compression controlled and self-lubricating material (e.g. PTFE as disclosed by Applicant). 
Coonce discloses a similar seal (38) for a similar pipe coupling (as seen in Figs. 1, 2, 4-6, etc.), wherein the seal is formed from a compression controlled and self-lubricating material (i.e. as disclosed in column 7, lines 17-28 Coonce discloses 38 can be made of PTFE, just as Applicant has disclosed their seal can be made or in paragraphs [0059], [0066], etc. as Teflon® is a tradename for a material made of PTFE, just as Applicant’s is disclosed as. And thus PTFE is considered a compression controlled and self-lubricating material. Additionally see the below detailed explanation of the broadest reasonable interpretation of this limitation).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the seal of Burns such that the seal is formed from a compression controlled and self-lubricating material (e.g. PTFE) as taught by Coonce. Additionally it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have selected a compression controlled and self-lubricating material (e.g. PTFE) for the seal of Burns as it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Such modifications would provide the expected benefits of providing a cost effective seal that is highly chemical resistant, durable, flexible, and electrically and thermally resistive, sufficient hoop strength to maintain the bore line seal at the intended pressures without the added support of the radial compression (Coonce column 7 lines 25-28), etc. 

With regard to claim 2, the combination (Burns) discloses that the seal before and after attachment of the first and second fitting members comprises a peripheral edge (one of such as labeled in Examiner annotated Fig. 3 below, each of which is shown in Fig. 2-3 to be a peripheral edge in some manner, and as seen in Figs. 2-3 are each there before and after installation) positionable between the first and second fitting members (as seen in Fig. 2) and defining an annular boundary (i.e. the annular boundary of the seal as seen in Figs. 2-3) between the duct and the second portion of the passage (as such a boundary is located between such as seen in Fig. 2).


    PNG
    media_image2.png
    293
    332
    media_image2.png
    Greyscale

With regard to claim 3, the combination (Burns) discloses that the annular boundary defines a seal between the product and the interface region of the first and second fitting members (Examiner notes that this is considered an intended use/functional capability as the product and the interface region have only ben recited in such an intended use/functional in claim 1 on which this claim relies. Accordingly as the device of Burns is capable of such it anticipates the limitation. Additionally see Fig. 2 as the annular boundary (of the seal) forms a seal between where the product could be (e.g. in the duct) and the region where the fitting members interface with one another).

With regard to claim 4, the combination (Burns) discloses that the first and second fitting members are removably attachable via a threaded connection (i.e. via threaded bolts 12).

With regard to claim 5, the combination (Burns) discloses that the first fitting member is defined by one or more features of a tank (e.g. it has an opening, walls, etc. all of which can be features of a tank), at least one of the featured of the tank defining the passage (as interpreted in light of the 112(b) rejection above as one of the features is an opening which can be considered to define the passage), and the second fitting member is defined by one or more features of a tube (e.g. it is annular, has an two openings, a wall, etc.), at least one of the features of the tube defining the duct (as interpreted in light of the 112(b) rejection above as one of the features is an opening which can be considered to define the duct).

With regard to claim 6, the combination (Burns) discloses that the peripheral edge is a first peripheral edge (i.e. as detailed in the rejection of claim 2 above there are multiple interpretations of the first peripheral edge, many of which leave it open that there can be additional edges), and the seal comprises a second peripheral edge (one of such as labeled in Examiner annotated Fig. 3 below) that extends annularly about the duct (as seen in Fig. 2), the annular feature is defined by a terminal end of the second fitting (i.e. as seen in Fig. 2 the annular feature is part of a terminal end of the second fitting, e.g. at 23), and the seal is configured to seat the terminal end between the first and second peripheral edges (as seen in Fig. 2 it is located therebetween (in some manner) when installed).


    PNG
    media_image3.png
    315
    340
    media_image3.png
    Greyscale

With regard to claim 7, the combination (Burns) discloses that the first peripheral edge is defined, in part, by a flat surface (as seen in Fig. 2 as the inner and outer radial edges are flat in the illustrated cross-section, and as the axial edges are flat) that extends annularly about the duct (as seen in Fig. 2), and wherein the flat surface is mountable on the first fitting member  (as seen in Fig. 2) when the second fitting member is received by the seal and removably mechanically attached with the first fitting member (as seen in Fig. 2).

With regard to claim 8, the combination (Burns) discloses that the seal further comprises: a first section (i.e. one of the surfaces labeled as such in Examiner annotated Fig. 3 (first version) below) extending from the first peripheral edge (as seen in the respective Annotated Fig. 3 above) and defining a first flat surface of the seal (as each section is a flat surface in at least cross-section), and a second section (i.e. one of the surfaces labeled as such in Examiner annotated Fig. 3 (second version) below) extending from the second peripheral edge (as seen in the respective Annotated Fig. 3 above) and defining a second flat surface of the seal (as each section is a flat surface in at least cross-section), wherein the first section and the second section are defined irrespective of a mechanical coupling of the first fitting member to the second fitting member (i.e. as seen in Examiner annotated Figs. 3 below as such are present/defined before coupling of the first and second fitting members).

    PNG
    media_image4.png
    387
    399
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    444
    421
    media_image5.png
    Greyscale

With regard to claim 9, the combination (Burns) discloses that the first and second flat surfaces are perpendicular surfaces of the seal (as seen in the two Examiner annotated Figs. 3 immediately above).

With regard to claim 10, the combination (Burns) discloses that the first and second fitting members cooperate to define an L-shaped annular gap within the passage (i.e. as seen in Fig. 2 and as the seal is L-shaped the gap it fills is L-shaped), and the seal is seated within the L-shaped annular gap (as seen in Fig. 2).

With regard to claim 11, the combination (Burns) discloses that the seal comprises an L-shaped tail (as labeled in Examiner annotated Fig. 2 below) that is received within the L-shaped annular gap (as seen in Fig. 2).


    PNG
    media_image6.png
    499
    735
    media_image6.png
    Greyscale


With regard to claim 12, the combination (Burns) discloses that the L-shaped annular gap comprises a first L-shaped annular gap portion (i.e. a portion containing one leg of the L-shape of the seal as seen in Figs 2-3) and a second L-shaped annular gap portion (i.e. a portion containing the other leg of the L-shape of the seal as seen in Figs 2-3), wherein the first and second L-shaped annular gap portions extend generally perpendicular to one another (as seen in Fig. 2).

With regard to claim 13, the combination (Burns) discloses that the seal comprises a first peripheral edge and a second peripheral edge (one each of the labeled peripheral edges in Examiner annotated Fig. 2 below), each of the first and second peripheral edges being defined, in part, by a circular cross-section (as seen in Figs. 2-3 as they have rounded cross-sections they are at least partially defined by a circular-cross-section), the circular cross-section of each of the first and second peripheral edges being adapted for seating in a corresponding one of the first L-shaped annular gap portion and a second L-shaped annular gap portion (as seen in Fig. 2 as they are located at least partially in the claimed gap portions).


    PNG
    media_image7.png
    365
    430
    media_image7.png
    Greyscale

With regard to claim 14, the combination (Burns) discloses that the seal comprises a pair of annular rings (i.e. the inner and outer portions that make up the “L-shape”) concentrically spaced relative to a longitudinal axis of the passage when the seal defines the sanitary fitting connection (as seen in Fig. 3).

With regard to claim 15, the combination (Burns) discloses that the pair of annular rings comprises an outer ring and an inner ring (as seen in Fig. 2), the inner ring having a size greater than a size of the outer ring (at least in the uninstalled state (Fig. 3) is has move overall size/volume and as seen in Fig. 2 it has more radial height).

With regard to claim 16, the combination (Burns) discloses that the outer ring is seated along an exterior annular surface of the first fitting member (i.e. the annular surface facing the right axial direction in Fig. 2) and defines a retaining lip therewith (as the disclosed contacting portions (see Fig. 2) can be considered a lip).

With regard to claim 17, the combination (Burns) discloses that the first fitting member and the second fitting member are configured to transition between a tightened and untightened position (e.g. due to the bolts 12), and the pair of annular rings are configured to center the first fitting member within the passage during the transition (e.g. due to the uninstalled shape of the seal in Fig. 3 at least some centering would be provided. Additionally Examiner notes that this is an intended use/functional limitation that the device of the combination is capable of at least to some degree).

With regard to claim 18, the combination (Burns) discloses that the first and second fitting members cooperate to prevent a shape of the seal from changing when the first fitting member and the second fitting member transition between an untightened position and a tightened position when removably mechanically attached to one another (Examiner notes that this is an intended use/functional limitation and though the seal of Burns is disclosed as deforming during certain stages of tightening the bolts 12 the generally corresponding L-shape of the gap will prevent deformation compared to if it was shaped substantially differently).

With regard to claim 19, the combination (Burns) discloses that the first and second fitting members are arranged to reduce a compression force on the seal when the seal defines a sanitary fitting connection between the first and second fitting members (Examiner notes that this is an intended use/functional limitation and though the seal of Burns is disclosed as deforming/compressing the generally corresponding L-shape of the gap will reduce the compression force versus if the fitting members had substantially different shapes).

With regard to claim 22, the combination (Burns) discloses that the seal resists deformation during and after coupling of the first fitting member to the second fitting member (i.e. as it is made of a solid material it necessarily resist deformation to at least some degree and such resistance clearly happens both during and after).

Allowable Subject Matter
Claim 21 is allowed.

Response to Arguments
Applicant's arguments filed 06 September 2022 have been fully considered but they are not persuasive.
Applicant’s main arguments all relate to the meaning of the term “compression controlled”. At the outset Examiner notes that there is no specific definition of such a term in the specification and thus the term is given its broadest reasonable interpretation in view of the specification. Compression controlled is interpreted to mean that the material in some manner resist deformation while subjected to compressive forces versus some other, more compressible material. This is supported by Applicant’s specification in paragraph [0055] where it states “seal system 10 is formed from sealable/compression control type materials, where the compression, shape change, and deformation is limited”. Though Applicant gives several later preferred embodiments of the materials, no wording in the specification limits it to only those specific preferred embodiments, nor does Applicant disclose what a comparable material that is not considered compression controlled would be (e.g. Applicant does not appear to explicitly discredit any genus or species of material). Additionally as such arguments appear to be with more specific than the recited limitations in the claims it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly the materials of the above prior art rejections are considered to be compression controlled materials as they meet the broadest reasonable interpretation of Applicant’s claim limitation, to one of ordinary skill in the art at the time of filing and in light of the specification.
Applicant’s arguments specifically against Krieg are that it fails to disclose that the seal is “formed from a compression controlled and self-lubricating material” as the material disclosed is a PTFE coated elastomer, which Applicant argues is more compressible than that of the instant invention. This argument is not persuasive. Examiner’s interpretation of the broadest reasonable interpretation of “compression-controlled” (as detailed above) allows from an elastomer coated with PTFE to be considered a compression-controlled material. Additionally and/or alternatively Examiner notes that Applicant discloses in paragraph [0055] that the material is “TEFLON ® based”, and as such a material is merely a tradename for PTFE, and as the seal of Krieg is disclosed as made at least partially of PTFE (see above), it is considered to be made at least partially of the same material as Applicant’s and thus would have the same compression-controlled properties. Furthermore Examiner notes Applicant has not required that the seal be made entirely of such a material, that the material is a specific material, or that the material have any specific stiffness, deformation resistance, etc.. Though Krieg discloses some flexibility in the material, the materials listed by Applicant also are relatively flexible compared to other materials, and nowhere does Applicant disclose that the material of the instant invention does not exhibit some flexibility/compressibility and conform to the shape of the fitting members in which it is placed. Still further Applicant’s specification discloses that the seal is compressible (see paragraphs [0059], [0061], etc.). Finally regarding the Krieg reference Applicant argues against the rejection of claim 7 stating that Krieg does not disclose that the labeled flat surface is “a characteristic of the seal” as Krieg allegedly discloses a rounded surface that has been compressed to be flat when installed. This argument is not persuasive for several reasons. First, Applicant has not claimed that the first peripheral surface has a flat surface even when uninstalled as it appears Applicant is arguing, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, Krieg does not make clear whether the surface is flat only after installation and deformation, the Applicant cited portions of the specification only generally disclose there is deformation of the seal when fully installed and in fact no disclosure that the seal is a circle in cross-section prior to installation can be found in the specification. Applicant also argues that the flat surface illustrated by Examiner does not define an annular boundary between the duct and the second portion of the passage (as in claim 2 on which claim 7 indirectly relies), however this argument is not persuasive as Applicant is arguing more specific limitations than are recited in the claims. Specifically the flat surface need not define the annular boundary, but rather the first peripheral edge (of which the flat surface is only at least part of) needs to. In the instant case the flat surface is part of the first peripheral edge but the first periphery edge includes additional portions (e.g. see the above rejection of claim 2) as well, and it is this/these portion(s) that define the annular boundary. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s next arguments are with reference to the obviousness rejection in view of Burns. At the outset Examiner notes that Applicant has properly traversed Examiner’s officially noticed fact and a prior art reference has now been provided as requested/required by such a traversal (see above). Applicant argument that still applies is essentially that it would not have been obvious to have modified the disclosed material of Burns to be a compression controlled and self-lubricating material such as PTFE/Teflon® as Burns teaches away from such by requiring a more flexible seal and thus more flexible sealing material. This argument is not persuasive as nowhere in Burns does it appear to require a seal that is more flexible than an identical seal made of PTFE/Teflon® nor does it specifically discredit PTFE/Teflon® or a material that is similar to PTFE/Teflon®. Clearly Burns desires some compressibility in the seal, but PTFE/Teflon® seals are still considered flexible to a degree and are capable of being compressed the amounts desired by Burns depending on the amount of force applied, and as PTFE/Teflon® is a material listed by Applicant as compression controlled and self-lubricating it meets the claimed limitation and these arguments are not persuasive. It appears Applicant is arguing a more specific interpretation of “compression controlled” than is recited in the claims (e.g. it appears Applicant is arguing the material must be incompressible). Such is not persuasive as although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly all of Applicant’s arguments are not persuasive. As it appears the exact material and exact amount of compressibility are important to Applicant’s invention it is recommended Applicant recited such in the claims.
In the interest of advancing prosecution Examiner recommends claiming, in the independent claims, the prior recommended limitations (see page 19 of the 06 June 2022 Office Action). Alternatively and/or additionally it appears the Kreig reference could be overcome by claiming that the peripheral edges are peripheral surfaces (or perhaps peripheral edge surfaces) would possibly overcome the interpretation of the such edges in the rejection of claim 7 (as dependent on claims 1, 2, and 6) over Kreig, or by claiming that the seal is a monolithic element made of a single material (i.e. without a coating layer thereon), as such appears to be disclosed in at least Fig. 17 (though additional consideration would be required to determine if such would be fully supported by the original disclosure). 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675